DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 9 are rejected under 35 U.S.C. 102(b)(1) as being anticipated by Valdivia (US PgPub No. 2018/0095636). 
Regarding claim 1, Valdivia teaches an angle of view calibration method, adapted to a virtual reality display system comprising a Head-Mounted-Display (HMD) (figure 3A item 320), the method comprising: detecting whether the HMD is worn on the head of a user by utilizing a wearing sensor (paragraphs 0106 – 0108; tracking head and eye; thereby detecting whether the HMD is worn on the head of a user by utilizing a wearing sensor); capturing a current video frame displayed by the HMD in response to the HMD being worn on the head of the user, wherein the current video frame is generated based on an orientation position parameter of the HMD (paragraphs 0106 – 0108 also figures 5A – 5E, 7A – 8, 13A – 14B, 20 – 25B, 27 – 40C; capturing a current video frame displayed by the HMD in response to the HMD being worn on the head of the user, wherein the current video frame is generated based on an orientation position parameter of the HMD); determining a frame elevation angle of the current video frame (paragraphs 0107 – 0108 also figures 5A – 5E, 7A – 8, 13A – 14B, 20 – 25B, 27 – 40C; determining a frame elevation angle of the current video frame); and calibrating the orientation position parameter of the HMD according to the frame elevation angle, such that the HMD displays a next video frame generated based on the calibrated orientation position parameter (paragraphs 0107 – 0108 also figures 5A – 5E, 7A – 8, 13A – 14B, 20 – 25B, 27 – 40C; 

Regarding claim 2, as mentioned above in the discussion of claim 1, Valdivia teaches all of the limitations of the parent claim.  Additionally, Valdivia teaches wherein the step of determining the frame elevation angle of the current video frame comprises: inputting the current video frame to a machine learning model to predict the frame elevation angle of the current video frame (figures 5A – 5E, 7A – 8, 13A – 14B, 20 – 25B, 27 – 40C, and 56; inputting the current video frame to a machine learning model to predict the frame elevation angle of the current video frame).

Regarding claim 3, as mentioned above in the discussion of claim 1, Valdivia teaches all of the limitations of the parent claim.  Additionally, Valdivia teaches wherein the step of calibrating the orientation position parameter of the HMD according to the frame elevation angle, such that the HMD displays the next video frame generated based on the calibrated orientation position parameter comprises: computing a difference value between the frame elevation angle and a preset expected angle of view to acquire an angle of view offset and regulating the orientation position parameter of the HMD according to the angle of view offset (figures 5A – 5E, 7A – 8, 13A – 14B, 20 – 25B, 27 – 40C, and 41 – 55; computing a difference value between the frame elevation angle and a preset expected angle of view to acquire an angle of view offset and regulating the orientation position parameter of the HMD according to the angle of view offset).

Regarding claim 4, as mentioned above in the discussion of claim 1, Valdivia teaches all of the limitations of the parent claim.  Additionally, Valdivia teaches before the step of capturing the current video frame displayed by the HMD, the method further comprising: acquiring a frame angle of view according to the orientation position parameter and position measurement data and generating the current video frame according to the frame angle of view (figures 5A – 5E, 7A – 8, 13A – 14B, 20 – 25B, 27 – 40C, and 41 – 55; acquiring a frame angle of view according to the orientation position parameter and position measurement data and generating the current video frame according to the frame angle of view).

Regarding claim 5, Valdivia teaches a virtual reality display system (figure 3A item 320), comprising: an HMD (figure 3A item 320), comprising: a wearing sensor, detecting whether the HMD is worn on the head of a user (paragraphs 0106 – 0108; tracking head and eye using a wearing sensor; tracking head and eye; thereby detecting whether the HMD is worn on the head of a user by utilizing a wearing sensor); and a computing apparatus (figure 56), connected to the HMD and comprising: a storage circuit (figure 56); and a processor (figure 56), being coupled to the storage circuit and being configured to: capture a current video frame displayed by the HMD in response to the HMD being worn on the head of the user, wherein the current video frame is generated based on an orientation position parameter of the HMD (paragraphs 0106 – 0108 also figures 5A – 5E, 7A – 8, 13A – 14B, 20 – 25B, 27 – 40C; capture a current video frame displayed by the HMD in response to the HMD being worn on the head of the user, wherein the current 

Regarding claim 6, as mentioned above in the discussion of claim 5, Valdivia teaches all of the limitations of the parent claim.  Additionally, Valdivia teaches wherein the processor is configured to: input the current video frame to a machine learning model to predict the frame elevation angle of the current video frame (figures 5A – 5E, 7A – 8, 13A – 14B, 20 – 25B, 27 – 40C, and 56; input the current video frame to a machine learning model to predict the frame elevation angle of the current video frame).

Regarding claim 7, as mentioned above in the discussion of claim 5, Valdivia teaches all of the limitations of the parent claim.  Additionally, Valdivia teaches wherein the processor is configured to: compute a difference value between the frame elevation angle and a preset expected angle of view to acquire the angle of view offset and regulate the orientation position parameter of the HMD according to the angle of view offset 

Regarding claim 8, as mentioned above in the discussion of claim 5, Valdivia teaches all of the limitations of the parent claim.  Additionally, Valdivia teaches wherein the processor is configured to: acquire a frame angle of view according to the orientation position parameter and position measurement data and generate the current video frame according to the frame angle of view (figures 5A – 5E, 7A – 8, 13A – 14B, 20 – 25B, 27 – 40C, and 41 – 55; acquire a frame angle of view according to the orientation position parameter and position measurement data and generate the current video frame according to the frame angle of view).

Regarding claim 9, Valdivia teaches a computing apparatus (figure 56), comprising: a storage circuit (figure 56); and a processor (figure 56), coupled to the storage circuit and configured to: capture a current video frame displayed by an HMD in response to the HMD being worn on the head of a user, wherein the current video frame is generated based on an orientation position parameter of the HMD (paragraphs 0106 – 0108 also figures 5A – 5E, 7A – 8, 13A – 14B, 20 – 25B, 27 – 40C; capture a current video frame displayed by an HMD in response to the HMD being worn on the head of a user, wherein the current video frame is generated based on an orientation position parameter of the HMD); determine a frame elevation angle of the current video frame .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cancel Olmo (US patent No. 2018/0174365) teaches a HMD with virtual display and head tracking.
MARCOLINA (US patent No. 2016/0239080) teaches a HMD with virtual display and head tracking.
Thurber (US patent No. 2015/0253574) teaches a HMD with virtual display and head tracking.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
05/17/2021